Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Election/Restrictions
Claims 1-33 and 49-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/17/2022.

Applicant's election with traverse of IV in the reply filed on 6/17/2022 is acknowledged.  The traversal is on the ground(s) that all claims are united by the single phyllobacteria and rhizobacteria.  This is not found persuasive because there is no unity of invention since phyllobacteria is separate and distinct from rhizobacteria.  Additionally, Group V is unrelated and is drawn to methods of isolating methylotrophic.  Claims 1 and 7 are only drawn to the scope of the linked method claim.  Any claims directed to the nonelected invention(s), previously withdrawn from consideration, which depends from or requires all the limitations of the allowable linking claim must be rejoined and will be fully examined for patentability upon allowance of the method claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the methylolbacterium extorquens, does not reasonably provide enablement for phyllobacteria isolated from media enriched with rare earth metals.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention without resorting to undue experimentation.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the nature of the invention
2) the state of the prior art
3) the relative skill of those in the art
4) the predictability of the art
5) the breadth of the claims
6) the amount of direction or guidance provided
7) the presence or absence of working examples
8) the quantity of experimentation necessary

The nature of the invention.
The claimed invention relates to methods of stimulating plant growth by applying a biologically pure bacteria culture or inoculum comprising phyllobacteria isolated from media enriched with rare earth metals. 

The state of the prior art & predictability of the art
With respect to claims 35-37, the upregulation of alcohol dehydrogenase selected from XoxF1, XoxF2, ExaF pr Zn-ADH in alcohol dehydrogenase it is generally accepted that methylobacterium extorquens is a phyllobacteria that has higher methylotrophic activity by methanol dehydrogenases and upregulation of ABC transport systems for carbohydrates and amino acids.  Vu et al. (cited by Applicant) teach that Methylobacterium extorquens AM1 has two distinct methanol dehydrogenase enzymes (abstract).   Abanda-Nkpwatt et al. (Molecular interaction between Methylobacterium extoquens and seedlings: growth promotion, methanol consumption, and localization of the methanol emission site, Journal of Experimental Botany, Vol. 57, No. 15, pp. 4025-4032, 2006) that methylobacterium extorquens can nourish themselves using methanol released by stomata and release an agent promoting growth of seedlings of some crop plants (abstract).  The predictability of other phyllobacteria with these properties is unknown.

The breadth of the claims
	Phyllobactriacea is a family of bacteria which is broad.  The bioavailability and efficacy of all methods of stimulating growth in plants with all of these bacteria is not known.  Furthermore, which plants can be stimulated can vary.

The amount of direction or guidance provided
	The is no guidance to the scope of what bacteria species are encompassed by Phyllobactriacea and methylobacterium extorquens is the only species disclosed.  There is no guidance as to other species that are able to stimulate plant growth.

The presence or absence of working examples
The specification provides detailed evaluation of strains of Methylobacterium extorquens in comparison with M.extorquens in combination with rare earth element enriched fertilizer on soybean and tomato the effect on growth.  

The quantity of experimentation necessary & relative skill in the art
	To determine how to stimulate growth in various plant species with different phyllobacteria varies since compounds, such as enzymes will interact with plants in different ways.
	Therefore, it would require undue experimentation to determine how to stimulate plant growth by applying phyllobacteria isolated from media enriched with rare earth metals.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-48 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Allen et al. (US 2016/0073641; published March 17, 2016).
Applicant claims a method of stimulating plant growth comprising applying a biologically pure bacterial culture of phyllobacteria isolated from media enriched with rare earth metals or the inoculum of the culture to a plant, plant seed or plant growth medium.
Allen et al. disclose compositions comprising dried formulations of methylobacterium and formulations with improved shelf life (abstract).  The liquid or solid phase comprises a mono-culture of Methylobacterium, including M. extorquens, and the source of the solid can be of mineral origin [0006].  With respect to claims 38-48, the culture may include media or an agriculturally acceptable adjuvant [0008-9].  The plant parts treated include seed, stem, root cotyledon or leaf [0010]. Solid substances that are medium include clay, soil and minerals [0068].  The cultured methylobacterium can be store by drying the materials and reconstituting it with liquids when necessary (Example 9).  Seeds of corn are pretreated with the bacteria prior to planting (Example 11).

Claim(s) 34-40, 42-45, 47 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abanda-Nkpwatt et al. (Molecular interaction between Methylobacterium extoquens and seedlings: growth promotion, methanol consumption, and localization of the methanol emission site, Journal of Experimental Botany, Vol. 57, No. 15, pp. 4025-4032, 2006).
Applicant claims a method of stimulating plant growth comprising applying a biologically pure bacterial culture of phyllobacteria isolated from media enriched with rare earth metals or the inoculum of the culture to a plant, plant seed or plant growth medium.
Abanda-Nkpwatt et al. disclose that methylobacterium extorquens can nourish themselves using methanol released by stomata and release an agent promoting growth of seedlings of some crop plants (abstract).  Methylobacterium extorquens strains isolated from strawberry leaves  improve seedling growth in tobacco seeds, bean, strawberry, maize, tomato and wheat (page 4026, paragraph 6-7).  M.extorquens increased shoot length of wheat, barley, and maize in comparison with untreated seeds when cultivated in water (Figure 1, page 4029).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34-48 are rejected under 35 U.S.C. 103 as being unpatentable Allen et al. (US 2016/0073641; published March 17, 2016) in view of Abanda-Nkpwatt et al. (Molecular interaction between Methylobacterium extoquens and seedlings: growth promotion, methanol consumption, and localization of the methanol emission site, Journal of Experimental Botany, Vol. 57, No. 15, pp. 4025-4032, 2006).
Applicant’s Invention
Applicant claims a method of stimulating plant growth comprising applying a biologically pure bacterial culture of phyllobacteria isolated from media enriched with rare earth metals or the inoculum of the culture to a plant, plant seed or plant growth medium.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Allen et al. teach compositions comprising dried formulations of methylobacterium and formulations with improved shelf life (abstract).  The liquid or solid phase comprises a mono-culture of Methylobacterium, including M. extorquens, and the source of the solid can be of mineral origin [0006].  With respect to claims 38-48, the culture may include media or an agriculturally acceptable adjuvant [0008-9].  The plant parts treated include seed, stem, root cotyledon or leaf [0010]. Solid substances that are medium include clay, soil and minerals [0068].  The cultured methylobacterium can be store by drying the materials and reconstituting it with liquids when necessary (Example 9).  Seeds of corn are pretreated with the bacteria prior to planting (Example 11).
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Allen et al. teach that M. extorquens can be selected as a preferred bacterium.  With respect to claims 35-37, Allen is silent to the upregulation of alcohol dehydrogenase to stimulate growth in the plant.  It is for this reason Abanda-Nkpwatt et al. is joined.
Abanda-Nkpwatt et al. teach that methylobacterium extorquens can nourish themselves using methanol released by stomata and release an agent promoting growth of seedlings of some crop plants (abstract).  Methylobacterium extorquens strains isolated from strawberry leaves  improve seedling growth in tobacco seeds, bean, strawberry, maize, tomato and wheat (page 4026, paragraph 6-7).  M.extorquens increased shoot length of wheat, barley, and maize in comparison with untreated seeds when cultivated in water (Figure 1, page 4029).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Allen et al. and Abanda-Nkpwatt are drawn to treating plants with M. extorquens.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Allen et al. and Abanda-Nkpwatt et al. to use the phyllobacteria M.extorquens to stimulate plant growth with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Allen et al. and Abanda-Nkpwatt et al. to select the species because Abanda-Nkpwatt et al. teach that it is known to increase shoot growth by using methanol released naturally from the stomata.  
Conclusion
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617